Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 3/14/2022 have been considered.  Claim 1 has been cancelled and claims 2-21 have been newly added by applicant.  Claims 2-21 are currently pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of parent U.S. Patent No. 11,223,970 B2 to Cohn et al. (hereinafter as Cohn).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 of the instant application merely broaden the scope of the claims 1-22 of the Cohn Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.


Regarding claim 2, Cohn discloses an apparatus comprising: 
a processor configured to cause a wireless communication device to (see claim 1, col. 22, lines 24-25): 
determine a Concurrent Multiple Band (CMB) routing scheme to route a plurality of application streams to a plurality of radios of the wireless communication device (see claim 1, col. 22, lines 26-31), 
wherein the CMB routing scheme is configured to route a first application stream of an application to a first radio of the wireless communication device for wireless communication over a first wireless communication band, and to route a second application stream of the application to a second radio of the wireless communication device for wireless communication over a second wireless communication band (see claim 1, col. 22, lines 28-32, claim 5, col. 23, lines 8-14), wherein the second wireless communication band is different from the first wireless communication band (see claim 16, col. 23, lines 60-62), wherein the CMB routing scheme is based on a latency-based requirement of the application (see claim 7, col. 23, lines 22-25); and 
route the plurality of application streams to the plurality of radios according to the CMB routing scheme (see claim 1, col. 22, lines 28-32); and 
a memory to store information processed by the processor (see claim 17, col. 23, lines 65-67).

Regarding claim 3, Cohn discloses the apparatus of claim 2 configured to cause the wireless communication device to update the CMB routing scheme based on a change in a network condition corresponding to at least one of the first wireless communication band or the second wireless communication band (see claim 2, col. 22, lines 58-62, claim 1, col. 22, lines 39-43).

Regarding claim 4, Cohn discloses the apparatus of claim 2 configured to cause the wireless communication device to monitor network condition information corresponding to at least one of the first wireless communication band or the second wireless communication band (see claim 1, col. 22, lines 39-43), and to update the CMB routing scheme based on a change in the network condition information (see claim 2, col. 22, lines 58-62).

Regarding claim 5, Cohn discloses the apparatus of claim 2 configured to cause the wireless communication device to determine the CMB routing scheme to route the first application stream to a selected radio of the plurality of radios based on one or more network condition parameters from the selected radio (see claim 3, col. 21, lines 63-67).

Regarding claim 6, Cohn discloses the apparatus of claim 3 configured to cause the wireless communication device to determine the CMB routing scheme to route the first application stream to the selected radio based on whether or not the latency-based requirement of the application is to be met based on the network condition parameters from the selected radio (see claim 4, col. 23, lines 1-7).

Regarding claim 7, Cohn discloses the apparatus of claim 2 configured to cause the wireless communication device to determine the CMB routing scheme to route the first application stream to the first radio and the second application stream to the second radio based on whether or not the latency-based requirement of the application is to be met when the first application stream is to be routed to the first radio, and whether or not the latency-based requirement of the application is to be met when the second application stream is to be routed to the second radio (see claim 4, col. 23, lines 1-7, claim 6, col. 23, lines 15-21).

Regarding claim 8, Cohn discloses the apparatus of claim 2, wherein the latency-based requirement of the application comprises a maximal acceptable latency of packets (see claim 7, col. 23, lines 22-25).

Regarding claim 9, Cohn discloses the apparatus of claim 2, wherein the latency-based requirement of the application comprises a minimum average traffic rate (see claim 8, col. 23, lines 26-28).

Regarding claim 10, Cohn discloses the apparatus of claim 2, wherein the CMB routing scheme is based on a jitter requirement of the application (see claim 9, col. 23, lines 29-32).

Regarding claim 11, Cohn discloses the apparatus of claim 2, wherein the first wireless communication band comprises a first band from a 2.4 Gigahertz (GHz) band, a 5GHz band, or a 6GHz band, and wherein the second wireless communication band comprises a second band from the 2.4GHz band, the 5GHz band, or the 6GHz band (see claim 16, col. 23, lines 60-62).

Regarding claim 12, Cohn discloses the apparatus of claim 2 comprising the plurality of radios, and one or more antennas connected to the plurality of radios (see claim 17, col. 23, lines 63-65).

Regarding claim 13, Cohn discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a wireless communication device to (see claim 18, col. 24, lines 1-5):
determine a Concurrent Multiple Band (CMB) routing scheme to route a plurality of application streams to a plurality of radios of the wireless communication device (see claim 18, col. 24, lines 6-11), 
wherein the CMB routing scheme is configured to route a first application stream of an application to a first radio of the wireless communication device for wireless communication over a first wireless communication band, and to route a second application stream of the application to a second radio of the wireless communication device for wireless communication over a second wireless communication band (see claim 18, col. 24, lines 8-12), wherein the second wireless communication band is different from the first wireless communication band (see claim 16, col. 23, lines 60-62), wherein the CMB routing scheme is based on a latency-based requirement of the application (see claim 7, col. 23, lines 22-25); and
route the plurality of application streams to the plurality of radios according to the CMB routing scheme (see claim 18, col. 24, lines 33-37).

Regarding claim 14, Cohn discloses the product of claim 13, wherein the instructions, when executed, cause the wireless communication device to update the CMB routing scheme based on a change in a network condition corresponding to at least one of the first wireless communication band or the second wireless communication band (see claim 2, col. 22, lines 58-62, claim 1, col. 22, lines 39-43).

Regarding claim 15, Cohn discloses the product of claim 13, wherein the instructions, when executed, cause the wireless communication device to monitor network condition information corresponding to at least one of the first wireless communication band or the second wireless communication band, and to update the CMB routing scheme based on a change in the network condition information (see claim 19, col. 24, lines 38-42).

Regarding claim 16, Cohn discloses the product of claim 13, wherein the instructions, when executed, cause the wireless communication device to determine the CMB routing scheme to route the first application stream to a selected radio of the plurality of radios based on one or more network condition parameters from the selected radio (see claim 20, col. 24, lines 43-48).

Regarding claim 17, Cohn discloses the product of claim 13, wherein the latency-based requirement of the application comprises a maximal acceptable latency of packets (see claim 7, col. 23, lines 22-25).

Regarding claim 18, Cohn discloses the product of claim 13, wherein the CMB routing scheme is based on a jitter requirement of the application (see claim 9, col. 23, lines 29-32).

Regarding claim 19, Cohn discloses the product of claim 13, wherein the first wireless communication band comprises a first band of a 2.4 Gigahertz (GHz) band, a 5GHz band, or a 6GHz band, and wherein the second wireless communication band comprises a second band of the 2.4GHz band, the 5GHz band, or the 6GHz band (see claim 16, col. 23, lines 60-62).

Regarding claim 20, Cohn discloses an apparatus of a wireless communication device, the apparatus comprising:
means for determining a Concurrent Multiple Band (CMB) routing scheme to route a plurality of application streams to a plurality of radios of the wireless communication device (see claim 22, col. 24, lines 56-63), wherein the CMB routing scheme is configured to route a first application stream of an application to a first radio of the wireless communication device for wireless communication over a first wireless communication band, and to route a second application stream of the application to a second radio of the wireless communication device for wireless communication over a second wireless communication band (see claim 22, col. 24, lines 61-67), wherein the second wireless communication band is different from the first wireless communication band (see claim 16, col. 23, lines 60-62), wherein the CMB routing scheme is based on a latency-based requirement of the application (see claim 7, col. 23, lines 22-25); and
means for routing the plurality of application streams to the plurality of radios according to the CMB routing scheme (see claim 22, col. 25, lines 18-20).

Regarding claim 21, Cohn discloses the apparatus of claim 20 comprising means for updating the CMB routing scheme based on a change in a network condition corresponding to at least one of the first wireless communication band or the second wireless communication band (see claim 23, col. 25, lines 23-26).


Allowable Subject Matter
Claims 2-21 would be allowable if the non-statutory double patenting rejection of claims 2-21 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 2, an apparatus comprising: 
wherein the CMB routing scheme is configured to route a first application stream of an application to a first radio of the wireless communication device for wireless communication over a first wireless communication band, and to route a second application stream of the application to a second radio of the wireless communication device for wireless communication over a second wireless communication band, wherein the second wireless communication band is different from the first wireless communication band, wherein the CMB routing scheme is based on a latency-based requirement of the application; and 
route the plurality of application streams to the plurality of radios according to the CMB routing scheme.

In claim 13, a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a wireless communication device to:
wherein the CMB routing scheme is configured to route a first application stream of an application to a first radio of the wireless communication device for wireless communication over a first wireless communication band, and to route a second application stream of the application to a second radio of the wireless communication device for wireless communication over a second wireless communication band, wherein the second wireless communication band is different from the first wireless communication band, wherein the CMB routing scheme is based on a latency-based requirement of the application; and
route the plurality of application streams to the plurality of radios according to the CMB routing scheme.

In claim 20, an apparatus of a wireless communication device, the apparatus comprising:
wherein the CMB routing scheme is configured to route a first application stream of an application to a first radio of the wireless communication device for wireless communication over a first wireless communication band, and to route a second application stream of the application to a second radio of the wireless communication device for wireless communication over a second wireless communication band, wherein the second wireless communication band is different from the first wireless communication band, wherein the CMB routing scheme is based on a latency-based requirement of the application; and
means for routing the plurality of application streams to the plurality of radios according to the CMB routing scheme.

	A first prior art, Wietfeldt (US Publication 2011/0149764 A1), teaches a wireless device for selecting a plurality of radios to provide connectivity for a plurality of applications over different frequency bands based on QoS requirements of each application.  Wietfeldt further discloses having an interference database for different frequency bands to be used for selecting radios.
	A second prior art, Chrisikos et al. (WO 2011/123839 A1), teaches data flows are mapped to the radios with QoS guarantees that can satisfy the QoS requirements of the flows. 
	However, Wierfeldt and Chrisikos, when either taken alone or in combination, fail to teach or make obvious the claim features of the aforementioned base claims above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
means for determining in claim 20,
means for routing in claim 20.
means for updating in claim 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471